DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claims 1-19 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”) (“Face Liveness Detection using Variable Focusing,” 2013 International Conference on Biometrics (ICB), IEEE Biometrics Compendium, 4-7 June 2013) in view of Li et al. (“Li”) (U.S. PG Publication No. 2013/0271763).

In regards to claim 1, Kim teaches a method of living body detection (See Title), comprising: 
	obtaining a first image for a target object via a camera at a first focal length (See ¶1 of Section 2.2. Backgrounds related to focusing, ¶1 of Section 3.2 Algorithm and Table 1 wherein a first image is captured at a first focal length); 
Backgrounds related to focusing, ¶1 of Section 3.2 Algorithm and Table 1 wherein a second image is captured of the same target [human face] at a second focal length such that a depth gap is created between the images to express a 3D effect and a frontal face is detected), and the first focal length is different from the second focal length (See ¶1 of Section 2.2. Backgrounds related to focusing, ¶1 of Section 3.2 Algorithm and Table 1), wherein the first image has a same resolution as that of the second image (See for example Table 1 wherein no resolution has been changed between images, rather the focal length and thus the depth of field has changed); 
	determining a difference image of the first image and the second image (¶1 of Section 3.2 Algorithm and FIG. 6 wherein a difference image is calculated between the first and second images at differing focal lengths); and 
	determining whether the target object is a living body according to the difference image (See FIG. 6 in view of Section 3.1. Basic constraint and ¶3 of Section 3.2. Algorithm).
	Kim, however, fails to teach wherein the camera is a zoom camera.
	In a similar endeavor Li teaches wherein the camera is a zoom camera (See ¶0009).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Li into Kim because it allows for the system to achieve a large depth of field as described in ¶0004, thus allowing for the inspection of a large range of imaging.

In regards to claim 4, Kim teaches the method of claim 1, wherein the determining whether the target object is the living body according to the difference image comprises: 
	obtaining one or more features from the difference image (See Section 3.2. Algorithm); and 
3.2. Algorithm).

In regards to claims 8 and 15, the claims are rejected under the same basis as claim 1 by Kim in view of Li.

In regards to claims 11 and 17, the claims are rejected under the same basis as claim 4 by Kim in view of Li. 

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”) (“Face Liveness Detection using Variable Focusing,” 2013 International Conference on Biometrics (ICB), IEEE Biometrics Compendium, 4-7 June 2013) in view of Li et al. (“Li”) (U.S. PG Publication No. 2013/0271763) and Liu (U.S. PG Publication No. 2019/0005700).

In regards to claim 2, Kim fails to teach the method of claim 1, wherein the determining whether the target object is the living body according to the difference image comprises: 	performing an image enhancement process on the difference image; performing a binarization process on the difference image subjected to the image enhancement process; and determining whether the target object is the living body according to the difference image subjected to the binarization process.
	In a similar endeavor Liu teaches performing an image enhancement process on the difference image (See ¶0116 wherein image enhancing processing is executed in order to improve accuracy of features in the image); 

	determining whether the target object is the living body according to the difference image subjected to the binarization process (As described above in ¶0116 of Liu, such techniques may be used in order to improve accuracy of differences between images, and may thus then be incorporated into Kim’s teachings of calculating image difference data in order to detect face liveness as described in Section 3.2. Algorithm).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Liu into Kim because it allows for improved accuracy for difference data sets when comparing images with each other, thus improving comparison results.

In regards to claim 9, the claim is rejected under the same basis as claim 1 by Kim in view of Li and Liu. 

Claims 3, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”) (“Face Liveness Detection using Variable Focusing,” 2013 International Conference on Biometrics (ICB), IEEE Biometrics Compendium, 4-7 June 2013) in view of Li et al. (“Li”) (U.S. PG Publication No. 2013/0271763) and Sugie et al. (“Sugie”) (U.S. PG Publication No. 2019/0045170).

In regards to claim 3, Kim teaches the method of claim 1, wherein the determining whether the target object is the living body according to the difference image comprises: 
3.2. Algorithm in view of FIG. 4 and 6); 
	converting the histogram into a curve diagram (See Section 3.2. Algorithm in view of FIG. 4 and 6).
	Kim, however, fails to teach determining a similarity between the curve diagram and a preset curve diagram, and determining whether the target object is the living body according to the similarity.
	In a similar endeavor Sugie teaches determining a similarity between the curve diagram and a preset curve diagram (See ¶0094 in view of FIG. 7), and 
	determining whether the target object is the living body according to the similarity (See ¶0094 in view of FIG. 7 wherein the pixel data is compared to show detection of living and non-living body regions).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Sugie into Kim because efficient detection and recognition of biological areas in image data as described in ¶0080.

In regards to claims 10 and 16, the claims are rejected under the same basis as claim 3 by Kim in view of Sugie. 

Claims 6, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”) (“Face Liveness Detection using Variable Focusing,” 2013 International Conference on Biometrics (ICB), IEEE Biometrics Compendium, 4-7 June 2013) in view of Li et al. (“Li”) (U.S. PG Publication No. 2013/0271763) and Saijo et al. (“Saijo”) (U.S. PG Publication No. 20110142349).

In regards to claim 6, Kim fails to teach the method of claim 1, wherein the determining the difference image of the first image and the second image comprises: obtaining a binarized first image by performing a binarization process on the first image; obtaining a binarized second image by performing a binarization process on the second image; and obtaining the difference image by calculating an absolute value of a difference between each pixel of the binarized first image and each corresponding pixel of the binarized second image.
	In a similar endeavor Saijo teaches obtaining a binarized first image by performing a binarization process on the first image (See ¶0059); 
	obtaining a binarized second image by performing a binarization process on the second image (See ¶0059); and 
	obtaining the difference image by calculating an absolute value of a difference between each pixel of the binarized first image and each corresponding pixel of the binarized second image (See ¶0096).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Saijo into Kim because it allows for accurate extraction of image data, thus improving efficiency when processing differences between images.

In regards to claims 13 and 18, the claims are rejected under the same basis as claim 6 by Kim in view of Li and Saijo. 

Claims 7, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”) (“Face Liveness Detection using Variable Focusing,” 2013 International Conference on Biometrics .

In regards to claim 7, Kim fails to teach the method of claim 1, wherein the determining the difference image of the first image and the second image comprises: extracting, from the first image, a first target image corresponding to the target object; extracting, from the second image, a second target image corresponding to the target object; adjusting an image resolution of the first target image to be consistent with an image resolution of the second target image; and determining a difference image of the adjusted first target image and the second target image.
	In a similar endeavor Prasad teaches extracting, from the first image, a first target image corresponding to the target object (See ¶0047 in view of FIG. 2 wherein a first image source is preprocessed towards an image stream; this is taken in view of Kim’s teachings regarding the target object as the focus); 
	extracting, from the second image, a second target image corresponding to the target object (See ¶0047 in view of FIG. 2 wherein a second image source is preprocessed towards an image stream; this is taken in view of Kim’s teachings regarding the target object as the focus); 
	adjusting an image resolution of the first target image to be consistent with an image resolution of the second target image (See ¶0047); and 
	determining a difference image of the adjusted first target image and the second target image (See ¶0047 in view of Section 3.2. Algorithm wherein differences between images are used for detecting face liveness).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Prasad into Kim because it allows for the 

In regards to claims 14 and 19, the claims are rejected under the same basis as claim 7 by Kim in view of Li and Prasad. 

Allowable Subject Matter
Claims 5 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483